[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                  FILED
                                No. 10-10411       U.S. COURT OF APPEALS
                            Non-Argument Calendar    ELEVENTH CIRCUIT
                          ________________________       APRIL 7, 2011
                                                                JOHN LEY
                                                                 CLERK
                           Agency No. A088-965-400

YANIRA DE LOS ANGELES ASCENCIO,
a.k.a. Yanira De Los Angeles Ascencio De Paz,
                                                                       Petitioner,

                                     versus

U. S. ATTORNEY GENERAL,
                                                                     Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                                 (April 7, 2011)

Before EDMONDSON, HULL, and MARTIN, Circuit Judges.


PER CURIAM:


      Yanira De Los Angeles Ascencio, a native and citizen of El Salvador,

petitions for review of the order of the Board of Immigration Appeals (“BIA”)
affirming the decision of the Immigration Judge (“IJ”). The IJ’s decision denied

withholding of removal.1 No reversible error has been shown; we dismiss the

petition in part and deny it in part.

       We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (noting that we review the BIA’s decision; but “[i]nsofar as the

[BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well”). We

review de novo legal determinations of the BIA. Id. And we review fact

determinations under the “highly deferential substantial evidence test” whereby

we “must affirm the BIA’s decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc) (citation and internal

quotation omitted). We “view the record evidence in the light most favorable to

the [BIA’s] decision and draw all reasonable inferences in favor of that decision”;




       1
         Petitioner raises no challenge to the portion of IJ’s decision denying relief under the
Convention Against Torture; so that issue is abandoned. See Sepulveda v. U.S. Attorney Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005). To the extent Petitioner challenges the denial of
asylum, we lack jurisdiction because the IJ and BIA concluded that the asylum application was
time-barred. See Chacon-Botero v. U.S. Attorney General, 427 F.3d 954, 957 (11th Cir. 2005)
(explaining that we lack jurisdiction, under 8 U.S.C. § 1158(a)(3), to review an IJ’s untimeliness
ruling). So, we dismiss the petition for review on asylum.

                                                2
and we may reverse the BIA’s fact determinations “only when the record compels

a reversal.” Id. at 1027.

       To establish eligibility for withholding of removal, an alien must show “that

[her] life or freedom would be threatened on account of” a protected ground,

including membership in a particular social group. Delgado v. U.S. Attorney

Gen., 487 F.3d 855, 860-61 (11th Cir. 2007). The alien must demonstrate that one

of the protected grounds “was or will be at least one central reason for persecuting

the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i).2

       An alien seeking withholding of removal bears the burden of demonstrating

that she “more-likely-than-not would be persecuted or tortured upon” return to the

country in question. Delgado, 487 F.3d at 861. The alien may satisfy this burden

by establishing either (1) past persecution on account of a protected ground, or (2)

a future threat to her life or freedom on a protected ground if returned. Id.

       Petitioner alleged that she suffered persecution at the hands of a gang called

Maras. One morning, gang members demanded money from Petitioner as she was

walking to work. Petitioner gave the gang members money and, thereafter, she

had to give them money every month. One day, Petitioner had no money and the



       2
       Petitioner filed her applications for relief in 2008. Therefore, the provisions of the
REAL ID Act of 2005 applied to her applications.

                                                 3
gang members kidnaped her. The gang members then demanded money from

Petitioner’s parents, who complied. The gang members released Petitioner and

warned her not to report them to the police. Petitioner then moved to her

grandmother’s house. But the gang members continued to demand money from

her; and she fled to the United States.

       The IJ denied relief because, among other reasons, Petitioner’s claims of

persecution lacked a nexus to a protected ground. The BIA agreed, noting that

Petitioner’s proffered social group -- that of “decent young women” -- was overly

broad and that, even if such a group existed, Petitioner did not show that the gang

targeted her because of her membership in that group. On appeal, Petitioner

argues that she demonstrated eligibility for relief based on her membership in the

social group of “decent young women.”3

       After review, we conclude that substantial evidence supports the BIA’s

conclusion that Petitioner showed no protected ground; and we are not compelled

to reverse the BIA’s decision. Nothing indicates that the extortion and kidnaping

Petitioner suffered occurred because of her membership in the “decent young



       3
         Petitioner also argues that the IJ erred in concluding that she was not credible. But we
need not address this argument because we are reviewing only the BIA’s decision; and the BIA
did not base its decision on the IJ’s adverse credibility determination. See Al Najjar, 257 F.3d at
1284.

                                                 4
women” social group. Instead, the evidence indicates that the gang members

targeted her, and later, her parents, because they wanted money. Being targeted

for extortion does not suffice to show persecution on account of a protected

ground. See Rivera v. U.S. Attorney Gen., 487 F.3d 815, 821-23 (11th Cir. 2007)

(involving a wealthy petitioner’s refusal to pay a guerilla group’s “war tax”); see

also Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1258 (11th Cir. 2006) (explaining

that “evidence that either is consistent with acts of private violence . . . or that

merely shows that a person has been the victim of criminal activity, does not

constitute evidence of persecution based on a statutorily protected ground”).

Thus, even assuming without deciding that “decent young women” constitutes a

statutorily protected ground, substantial evidence supports the BIA’s conclusion

that Petitioner simply was a victim of crime.

      Because Petitioner has not shown that she suffered persecution because of a

protected ground, she has not met her burden of showing eligibility for

withholding of removal; and we affirm the BIA’s decision.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                            5